NO. 12-12-00239-CR

                             IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

RANDAL LOCKHART,                                           §              APPEALS FROM THE 217TH
APPELLANT

V.                                                         §              JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §              ANGELINA COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         Randal Lockhart appeals his conviction for tampering with evidence. Appellant’s counsel
filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant filed a pro se
brief. We affirm.
                                                     BACKGROUND
         Appellant was charged by indictment with the offense of tampering with evidence, a third
degree felony.1 The information also included a felony enhancement paragraph.2 Appellant entered a
plea of guilty to the offense charged in the indictment. Appellant and his counsel signed a document
entitled “Written Plea Admonishments—Waivers—Stipulations” in which Appellant swore and
judicially confessed that he committed each and every element of the offense alleged in the


         1
             See TEX. PENAL CODE ANN. § 37.09(a)(1), (c) (West Supp. 2012).
         2
           If it is shown on the trial of a third degree felony that the defendant has previously been finally convicted of a
felony other than a state jail felony punishable under Section 12.35(a) of the Texas Penal Code, on conviction the
defendant shall be punished for a second degree felony. See TEX. PENAL CODE ANN. § 12.42(a) (West Supp. 2012).
indictment.     He also pleaded “true” to the enhancement paragraph.                    The trial court accepted
Appellant’s plea of guilty.
        After a punishment hearing, the trial court adjudged Appellant guilty of tampering with
evidence, found the enhancement paragraph to be “true,” and assessed his punishment at five years of
imprisonment.3 This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. From our review of counsel’s
brief, it is apparent that counsel is well acquainted with the facts in this case. In compliance with
Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978), counsel’s brief
presents a chronological summation of the procedural history of the case, and further states that
counsel is unable to raise any arguable issues for appeal.
        In Appellant’s pro se brief, he argues that the prosecutor wanted to make an example of him as
a confidential informer, that the prosecutor refused to consider that he entered a rehabilitation clinic
after he was charged with the above offense, that the prosecutor would not accept a letter or letters on
his behalf from other police departments, and that he did not work for various police departments
because he wanted to “get away” with crimes as stated by the trial court at sentencing. Finally,
Appellant argues that his trial counsel was his “worst enemy,” contending that his counsel rendered
ineffective assistance of counsel. We have reviewed the record for reversible error and have found
none. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
        As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal is wholly


        3
          An individual adjudged guilty of a second degree felony shall be punished by imprisonment for any term of not
more than twenty years or less than two years and, in addition, a fine not to exceed $10,000. TEX. PENAL CODE ANN.
§ 12.33 (West 2011).

                                                          2
frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and the trial court’s
judgment is affirmed. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion
and judgment to Appellant and advise him of his right to file a petition for discretionary review. See
TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek
further review of this case by the Texas Court of Criminal Appeals, he must either retain an attorney
to file a petition for discretionary review or he must file a pro se petition for discretionary review.
See In re Schulman, 252 S.W.3d at 408 n.22. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered May 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)


                                                                3
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                             MAY 31, 2013


                                         NO. 12-12-00239-CR


                                      RANDAL LOCKHART,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the 217th Judicial District Court
                         of Angelina County, Texas. (Tr.Ct.No. 2011-0094)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      4